Sanders, J.,
dissenting:
We must assume that the legislature used the words “execution or process” with full knowledge of their legal meaning. They are as old as courts. Under our practice there are but two ways to enforce a final judgment. One is by execution, and the other is by a certified copy of the judgment. Rev. Laws, 5284. The first is the proper mode where the j udgment is for the payment of money; and the second is the proper mode where the judgment requires the performance of any other act. A judgment which directs the sale of specific property to satisfy a mortgage or other lien upon it falls within the second class, and is to be enforced by the proper officer under a *386certified copy of the judgment. Heyman v. Babcock, 30 Cal. 367. The decree or judgment is not self-executing. It must be enforced by some person authorized by law. The sheriff of the county where the incumbered property is situated is that person. Rev. Laws, 5501. A judgment of foreclosure directing the sale of mortgaged premises by the sheriff in “process,” and, by analogy to the former equity practice, includes “order of sale.” Tregear v. Etiwanda Water Co., 76 Cal. 537, 18 Pac. 658, 9 Am. St. Rep. 245; Weinstein v. Herman, 81 N. J. Eq. 236, 86 Atl. 974. In this sense the term “process” is used in the .particular provision of the general law concerning the compensation of sheriffs. It is added to the term “execution” designedly, and as thus inserted is intended to comprehend something more than mere execution. It is not mere tautology and must be allowed an operation as extensive, if not more extensive, than “execution”; otherwise there would be no purpose for its having been inserted in the provision. But my'associates, by a too rigid interpretation of the word “levied” as applied to the term “process,” have excluded the latter from the provision altogether — I think in opposition to the context, spirit and purpose of the law.
It must be conceded that the sheriff does not bear such relation to the court that he must take notice of its orders and judgments and without process carry into effect those that require the aid of a ministerial officer. Heyman v. Babcock, supra. The general rule is that process is the authority of the sheriff to act. Whether it be styled execution or process is immaterial, and when a statute allows him a specified compensation for executing either in any case that involves the receipt and paying over of money, if he is guilty of no dereliction in . the full and complete performance of the mandate of the court, no legal reason is suggested why he should not receive the compensation specified.
In support of the conclusion reached by my associates, it is in effect reasoned that, since the object of a levy is to create a lien upon the land, to indicate by some act of the officer the particular property which he intends to *387sell, and that, since the judgment itself designates the property to be sold, there is no occasion for levy in case of foreclosure. I concede that it is not necessary for the sheriff in such case to go upon the land to make a formal levy, but my attention has not been directed to any authority that dispenses with the necessity or requirement that the sheriff must by some unequivocal act manifest the intent to appropriate the described property to sale for the satisfaction of the writ or process where the judgment is already a lien upon the property to be sold. The rule is well established that, where the judgment under which real property is sold under execution is a lien upon the land sold, it is a sufficient seizure and levy under the execution to give the statutory notice of sale of the land under execution. Lehnhardt v. Jennings, 119 Cal. 192, 48 Pac. 56, 51 Pac. 195; Crocker oh Sheriffs, sec. 500. The same rule applies upon a foreclosure decree. By the advertisement the seizure becomes complete and renders the property subject to the judgment or decree. Union Dime S. I. Co. v. Anderson, 83 N. Y. 174. In the absence of some special provision in the judgment or decree to execute a sale of real property under a judgment of foreclosure, the procedure is the same as that provided for sale under writs of execution issued against real property of the judgment debtor. The order of the court in such case is accompanied with like duties and responsibilities in one case as in that of the other and is followed by like consequences in case of dereliction.
This construction of the provision is in accordance with the intention of the legislature and that applied for more than a half century by gentlemen of the profession and persons affected by its operation. I concede that it may be that in some instances, by reason of this construction, the sheriff is the best paid officer in the state, and I am impressed that, since it is now the policy of the law to place such office upon a salary basis, the provision as it now reads is properly a subject for future legislation, but this is a matter that does not concern courts. _